Citation Nr: 0113538	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  98-09 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from December 1, 1971 to 
January 25, 1972.  He died on August [redacted], 1996.  The appellant 
is the veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1997 rating decision of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran's death was caused by, as noted on the death 
certificate, a gastrointestinal bleed due to or as the 
consequence of lymphoma.

2.  Service connection was not in effect for any disability 
at the time of the veteran's death.

3.  Allergic rhinitis and various food allergies, although 
not noted at entrance into service, were present prior to 
service.

4.  There was no pathological advancement of the veteran's 
allergies during service.

5.  Lymphoma was first manifested several years after 
separation from service.

6.  No disease or injury of service origin played any part in 
the veteran's death.



CONCLUSIONS OF LAW

1.  The veteran's allergic rhinitis and food allergies 
clearly and unmistakably existed prior to service, and the 
presumption of soundness at entrance into service is 
rebutted.  38 U.S.C.A. §§ 1110, 1111 (West 1991 & Supp. 
2000).

2.  The veteran's preexisting allergic rhinitis and food 
allergies were not aggravated by service.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991 & Supp. 2000); 38 C.F.R. § 3.306 
(2000).

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted statute provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new statute.  The record includes numerous 
private outpatient treatment records and the opinion of an 
Independent Medical Expert.  No additional pertinent evidence 
has been identified by the appellant, and the Board therefore 
finds that the record as it stands is complete and adequate 
for appellate review.  Further, the appellant and her 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for the cause of the 
veteran's death.  The Board concludes that the discussions in 
the rating decision, statement of the case, supplemental 
statement of the case and letters have informed the appellant 
and her representative of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
appellant's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.306(a) (2000).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to natural progress of 
the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.306(b) (2000).

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 2000); 38 C.F.R. § 3.312 (2000).

In the instant case, some of the basic facts are not in 
dispute.  The death certificate indicates that the veteran's 
cause of death was gastrointestinal bleed due to or as the 
consequence of lymphoma.  The death certificate notes that no 
autopsy was performed.  Service connection was not in effect 
for any disability at the time of the veteran's death.  

The veteran's service medical records included a December 1, 
1971 induction examination, which was within normal limits.  
On December 9, 1971, a Medical Board examination was 
performed, which noted that the veteran was suffering from 
allergic rhinitis and multiple food allergies, which were 
causing severe gastrointestinal distress.  He had had a long 
history of allergic rhinitis and food allergies since 
childhood.  His rhinitis consisted of sneezing, nasal 
congestion, rhinorrhea and headaches.  He also suffered from 
severe stomach cramps with either diarrhea or constipation 
due to certain foods.  He was unable to eat eggs, onions, 
pork, corn, milk, cheese, or peanuts.  An elimination diet 
had helped greatly with his symptoms.  However, he had had 
trouble getting his elimination diet since entering service.  
He gave the examining physician the records of his pre-
service treatment.  His discharge from service was 
recommended because the service department was unable to 
accommodate his special dietary needs.

Private outpatient treatment records developed between 1985 
and 1996 showed the veteran's treatment for sinusitis and 
gastroesophageal reflux disease (GERD).  He was also found to 
have a hiatal hernia.  There was no mention of his food 
allergies.  

Between June and July 1991, the veteran was hospitalized at a 
private facility.  At that time, he was diagnosed with Stage 
IIIB lymphoma with prominent mediastinal mass.  By September 
1991, it was noted that he had appeared to have a complete 
radiographic and clinical response to treatment.

A May 18, 1992 private treatment record showed that the 
veteran was seen for complaints of diffuse arthralgias which 
had begun in November 1991.  He was given Prednisone with 
some improvement.  He now reported pain rated as a five on a 
scale of one to ten across the hands, shoulders and in the 
lower extremities.  There was little morning stiffness and he 
denied redness or swelling.  He had received chemotherapy for 
lymphoma, which was apparently in remission.  His history 
noted that his parents and one sibling had some unknown form 
of arthritis.  He denied any significant gastrointestinal 
difficulties, except for occasional indigestion, which he 
attributed to a hiatal hernia.  His joints revealed no 
evidence of synovitis over the hands, wrists or elbows and he 
had good range of motion in the shoulders.  There was also no 
synovitis across the knees, ankles or feet.  The impression 
was polyarthralgia.

In March 1996, the veteran was re-hospitalized.  It was noted 
that he had had lymphoma five years ago with apparent 
remission.  During the previous fall, he had had transiently 
low platelet counts, a questionably big spleen and transient 
lymphadenopathy; however, these seemed to have resolved.  He 
was admitted with a several week history of chills, fever, 
sweats and a general decline.  The physical examination at 
admission noted that he was quite diaphoretic and febrile.  
There was no specific cervical or supraclavicular adenopathy.  
No specific hepatosplenomegaly or inguinal adenopathy was 
felt.  The assessment was probable recurrent lymphoma.  A CT 
scan of the abdomen, pelvis and chest showed no demonstration 
of mediastinal or hilar lymphadenopathy; no pericardial or 
pleural effusion; mild splenomegaly with scattered 6-10 mm 
subtle areas of low density within the spleen; and scattered 
small retroperitoneal nodular areas of soft tissue density 
consistent with small lymph nodes or fibrotic lymph nodes.

During June and July 1996, the veteran underwent radiation 
treatment for the diagnosed recurrent lymphoma.  It was noted 
that he had suffered a grand mal seizure in June, following 
which the recurrence, which involved his brain, was 
diagnosed.  He completed his palliative radiation therapy on 
July 5, 1996.

On August 2, 1996, the veteran was re-admitted after 
developing nausea; he was suspected of having diffuse liver 
involvement.  The physical examination noted that he was 
chronically ill-appearing and slightly confused.  There was a 
skin nodule at the base of the left neck and a lymph node was 
present at the right base of the neck.  His liver was 
diffusely enlarged across the entire upper abdomen; no 
specific splenomegaly could be felt.  A CT scan was performed 
on August 3, which showed:  small bilateral pleural effusions 
and pericardial effusion; marked hepatomegaly with the liver 
absolutely peppered with filling defects apparently due to 
lymphoma; defects within the spleen; and a couple of slightly 
enlarged lymph nodes in the abdomen, but without adenopathy 
(which was felt to be a very minimal factor in this study).  
He was treated during this hospital stay for his progressive 
lymphoma.  It was commented that the CT scan of the abdomen 
had shown the presence of extensive disease in the liver.  He 
displayed decreased mentation, which was either due to the 
liver failure or to Ifosfiamide.  He rapidly became more 
obtunded over the next several hours and died on August [redacted], 
1996, without ever regaining consciousness.  The final 
diagnosis was progressive lymphoma involving the liver and 
brain with secondary liver failure.

On July 10, 1998, the veteran's treating physician submitted 
a short statement in which it was noted that the veteran had 
died of a gastrointestinal hemorrhage secondary to the 
prescriptions for recurrent lymphoma.  It was then opined 
that "[p]ersons with allergies have an increased incidence 
of lymphoma."

In March 2001, this case was referred to an Independent 
Medical Expert for an opinion, which was rendered on March 9.  
The veteran's military history was reviewed.  The opinion 
noted the appellant's contentions that the veteran's military 
service had exacerbated his allergic illnesses and that these 
illnesses ultimately caused his lymphoma.  The opinion stated 

	These records are quite clear.  The patient 
had allergies starting in childhood.  A brief trial 
of military life indicated that his medical 
problems were not compatible with the military.  He 
was rapidly discharged.  There is no evidence that 
his military service worsened his allergic 
diseases.  Specifically, his gastrointestinal 
complaints clearly antedated his military service.  
They had been present since childhood.  There is no 
evidence that his brief period of service in the 
military had any material effect on these symptoms.  
His time of service was far too brief.  Further, he 
had an extensive similar history prior to his brief 
military experience.

	Finally, with respect to the relationship of 
lymphoma to allergy, there is only the brief note 
written by his private physician on a prescription 
pad.  His medical records do not mention any 
suspected linkage between allergies and lymphoma.  
A review of the medical literature from 1965 to 
present reveals many citations.  However none 
indicate that there is any proven causal linkage 
between lymphoma and allergy.

	In summary, I find no basis of support for any 
of the listed contentions.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the cause of the 
veteran's death is not warranted.  Initially, it is noted 
that, even though the entrance examination did not mention 
allergic rhinitis or food allergies, information developed 
during service clearly showed that these conditions had been 
present since childhood.  However, the objective evidence 
does not show that these conditions underwent a pathological 
increase during service.  While the condition, particularly 
his food allergies, flared during service, such flare-ups do 
not establish an increase in the underlying pathology.  See 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  This is supported 
by the fact that the veteran sought no treatment for his food 
allergies following his discharge in January 1972 and 
apparently sought no treatment for his rhinitis until the 
1980s.  Moreover, the records contains an opinion from an 
Independent Medical Expert which opined that the veteran's 
very brief period of service had not caused his allergies to 
worsen, particularly in light of the fact that his symptoms 
in service were similar to those that antedated his service.  
Finally, after reviewing the literature on the subject 
written since 1965, this opinion stated that there was no 
proven causal linkage between allergies and the later 
development of lymphoma.  It was therefore concluded that 
there was no basis to support the appellant's contentions.  
While the appellant believes that there is such a connection, 
she is not competent, as a layperson, to render an opinion as 
to medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board, after giving due to consideration to all 
the evidence, finds the March 2001 opinion, which reviewed 
the entire record and the applicable medical literature, 
convincing and of greater probative value than the statement 
by the veteran's treating physician, which the independent 
medical expert reported was not accurate.  It is therefore 
concluded that entitlement to the benefit sought is not 
established. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  As the 
preponderance of the evidence is against the appellant's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

